 

Case EIB DAUTEP His BNE” Bical PRP BANS WALGLFEOR 2

“FILED

IN THE UNITED STATES DISTRICT COURT © Sea Poe Cle

FOR THE SOUTHERN DISTRICT OF GEORGIA, ae eau amp
BRUNSWICK DIVISION
UNITED STATES OF AMERICA
v. . CASE NO.: 2:19-mj-28
PHILIP FISHER,
Defendant.

ORDER

On November 4, 2019, the United States District Court for the Middle District of Florida,
issued a warrant for the arrest of Philip Fisher for Using Interstate Commerce Facilities in the
Commission of a Murder-for hire, in violation of 18 U.S.C. § 1958, and Transmitting threatening
communication in interstate commerce, in violation of 18 U.S.C. § 875 (c) in the case of United
States of America v. Philip Fisher, Case No. 6:19-mj-1796. Mr. Fisher appeared before the
undersigned on November 7, 2019 for his Initial Appearance on Rule 40 Transfer Out. Mr.
Fisher was represented by counsel at that hearing. Mr. Fisher executed an AO466A Waiver of
Rule 5 & 5.1 Hearings form, waiving his right to an identity hearing, preliminary hearing and
detention hearing in this District. However, Mr. Fisher requests that his preliminary hearing and
detention hearing take place in the Middle District of Florida. After hearing from the
Government and the Defense in regard to Mr. Fisher, it was ordered that Defendant be detained
pending the transfer to the Middle District of Florida, Orlando Division.

IT IS ORDERED: The United States Marshal immediately transport Philip Fisher,
together with a copy of this Order, to the Middle District of Florida, and deliver the Defendant to

the United States Marshal for that district, or to another officer authorized to receive Philip

 
 

Case GAS P4IRPHi ds BAY BUcLmENEG “PRU RANE “Algo POPP 2

Fisher. The marshal or officer in the Middle District of Florida should immediately notify the
United States Attorney and the Clerk of Court for that district of Philip Fisher’s arrival.

The Clerk of this district must promptly transmit the documents in this case to the Middle
District of Florida, Orlando Division.

SO ORDERED this 8" day of November, 2019.

Bane

BENJAMIN W. CHEESBRO
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF GEORGIA

 

 
